Citation Nr: 1311514	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-42 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether residuals of a broken back with secondary cellulitis sustained in-service were incurred in the line of duty and not due to willful misconduct.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service from April 1983 to February 1986 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2012, the Veteran presented testimony at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  In a July 2006 administrative decision, the RO determined that the Veteran's back injuries that occurred as the result of a fall from a third-story window on December 23, 1983, were not incurred in the line of duty, but rather were a result of the Veteran's willful misconduct as he was intoxicated from alcohol. 

2.  The Veteran was notified of the July 2006 decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

3.  The evidence received since the July 2006 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating claim for service connection.

3.  The weight of the competent and credible evidence shows that the Veteran's in-service injuries sustained on the night of December 23, 1983, were not incurred in the line of duty, but rather were incurred as a direct result of an act of willful misconduct due to alcohol intoxication.
CONCLUSIONS OF LAW

1.  The July 2006 administrative decision, which determined that the Veteran's in-service injuries did not occur in the line of duty but were due to willful misconduct, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2012).

2.  The evidence received subsequent to the July 2006 decision is new and material, and the issue of whether residuals of a broken back with secondary cellulitis were incurred in the line of duty is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The Veteran's residuals of a broken back with secondary cellulitis were not incurred in the line of duty, but rather were due to willful misconduct.  38 U.S.C.A. §§ 105(a), 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(m), (n), 3.102, 3.301, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in February 2009.  This letter satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the VCAA letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With regard to the new and material evidence issue, the February 2009 VCAA notice letter is also compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the letter (1) notified the Veteran of the evidence and information necessary to reopen the claim (i.e., described what is meant by new and material evidence under the newer standard); (2) sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered); and (3) provided general VCAA notice for the underlying claim.  

In summary, the Veteran has received all required VCAA notice in this case.

As to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice in February 2009, prior to the April 2009 rating decision on appeal.  Thus, there is no timing error in this case.   

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, and VA inpatient and outpatient treatment records.  For his part, the Veteran has submitted personal statements, argument from his representative, and hearing testimony.  He has not identified any outstanding evidence that is relevant to his claim being decided herein.

With regard to the May 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, No. 11-1253 (October 16, 2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the issue on appeal and engaged in a discussion as to the substantiation of the claim.  The Veteran was specifically advised by the undersigned Veterans Law Judge that, although he received an honorable discharge for his military service, the particular December 1983 incident was deemed the result of willful misconduct, thereby barring service connection for his residuals of a broken back with secondary cellulitis.  See hearing testimony at pages 13-14.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  

The Board notes that the Veteran was not afforded a VA examination with a medical opinion addressing the etiology of his residuals of a broken back with secondary cellulitis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, in the present case, the Board does not dispute that the Veteran has current residuals of a broken back with secondary cellulitis as the result of a December 1983 in-service injury.  Rather, the issue in this case is whether this injury was incurred in the line of duty and was not due to willful misconduct.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(m), (n), 3.301.  In the present decision, the Board has determined that the proximate cause of his injures was the Veteran's own willful misconduct and alcohol abuse in service.  Under 38 C.F.R. § 3.159(d)(1), VA does not have to provide assistance to the claimant, including a VA examination, due to the claimant's ineligibility for the benefit sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  Therefore, a VA examination is not required here, and in fact, would serve no useful purpose in the instant case.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  


Governing Laws and Regulations for Willful Misconduct

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

However, service connection can only be established when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(m), (n), 3.301(a).  See also VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3).  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1(n).  

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301(c)(2).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

The VA Adjudication Procedure Manual, M21-1MR, provides further guidance with regard to willful misconduct determinations and alcohol consumption.  A person is held responsible for disabling injuries or death that resulted directly and immediately from indulgence in alcohol on an individual occasion.  Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication.  Determinations of willful misconduct in such instances depend on the facts found.  Exercise care to guard against findings of willful misconduct on the basis of inconclusive evidence.  An adverse determination requires that there must be excessive indulgence as the proximate cause of the disability or death in question.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Blocks a and b.  

In determining willful misconduct, the M21-1MR also indicates that laboratory tests bearing on the issue of alcoholic intoxication together with all other facts and circumstances should be considered.  A table was developed by the National Safety Council (NSC) in 1938.  In 1960, Blood Alcohol Concentration (BAC) for "under the influence" was reduced from .15 to .10, and then reduced again to .08 in 2004.  Under 23 U.S.C.A. § 163, BAC of .08 is a per se violation of driving while intoxicated.  By July of 2005, all states, Washington D.C., and Puerto Rico had adapted BAC of .08 as the legal level intoxication.  If an individual's BAC is .08 or more, a presumption is established that the person was under the influence of intoxicating liquor.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Block c.  

38 U.S.C.A. § 105(a) establishes a presumption in favor of a finding of line of duty.  If it is determined that an exception to line of duty does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington, 19 Vet. App. at 368.

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).


New and Material Evidence Analysis

In a July 2006 administrative decision, the RO determined that the Veteran's back injuries that occurred as the result of a fall from a third-story window on December 23, 1983, were not incurred in the line of duty, but rather were the result of the Veteran's willful misconduct as he was intoxicated from alcohol.  The RO notified the Veteran of that decision in July 2006 and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  There was also no evidence received within one year of the issuance of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b),  3.160(d), 20.200, 20.201, 20.302, 20.1103 (2012).  

In the July 2006 administrative decision, the RO noted that numerous statements from other service members, including the Veteran's roommates who witnessed the incident, revealed that the Veteran had been drinking heavily prior to falling out of the window on the night of December 23, 1983.  The Veteran had engaged in a verbal altercation with his roommates and wanted to leave his room, but found the door locked.  The Veteran then attempted to leave the room by way of a third story window from which he fell.  The Veteran's blood alcohol content (BAC) was documented as being at least 1.7 grams of alcohol per 100 milliliter (ml) of blood, which far exceeded the legal limit.  The service department had several line of duty investigations, which found that the Veteran's injuries were due to misconduct and were not sustained in the line of duty.  The RO also considered that climbing out of a window on a third-story ledge while under the influence of alcohol to be reckless conduct without regard to personal safety.  The Veteran was held personally responsible for his disabling injuries that resulted directly and immediately from his indulgence of alcohol on that individual occasion.  It was noted that willful misconduct in alcohol consumption cases is the willingness to achieve a drunken state while undertaking tasks for which the person is unqualified physically and mentally because of the alcohol.  The RO concluded that the Veteran's injuries constituted willful misconduct, as he was legally intoxicated when he climbed out on the window ledge.  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the willful misconduct issue before proceeding to readjudicate the underlying merits of the claim.  

The Veteran filed his petition to reopen his claim in January 2009.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001).    

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final July 2006 RO administrative decision.  Specifically, the Veteran testified that he may have been "pushed" off the third story ledge after an altercation with his roommates, instead of falling on his own accord.  See May 2012 hearing testimony at pages 3, 5, 9-10; October 2010 VA Form 9.  Moreover, the Veteran has submitted an August 2009 Application for Correction of Military Record (DD Form 149) in which he alleged that the incident in question was an attack and racially charged hate crime during which he was attempting to get away from his roommates who were attacking him.  These lay allegations regarding the incident differ somewhat from the lay allegations the Veteran previously presented.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that these additional statements and allegations constitute new and material evidence to reopen the claim.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim.


Analysis on the Merits

The evidence shows that the Veteran injured his back on December 23, 1983, and developed secondary cellulitis.  That fact is not in dispute.  Rather, the issue is whether those in-service injuries were incurred in the line of duty or were the result of willful misconduct.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's residuals of a broken back with secondary cellulitis sustained in-service were due to willful misconduct and not incurred in the line of duty.  See 38 C.F.R. §§ 3.1(m), (n), 3.301.  In other words, his willful misconduct was the proximate cause of his injuries.  38 C.F.R. § 3.1(n)(3).  His actions on December 23, 1983, involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1); Myore, 9 Vet. App. at 503-04 (1996).   

Specifically, the facts overwhelmingly demonstrate that the Veteran's willful misconduct was the result of his alcohol intoxication followed by reckless behavior in walking out on a third-story ledge and then falling.  The weight of the evidence does not establish that he was "pushed" from the third-story ledge.  

A January 1984 Air Evacuation Summary indicates that the Veteran attempted to leave the barracks out the third story window on December 23, 1983, after drinking and having an altercation with his roommate.  At that time, the Veteran stated that he landed feet first, walked several yards, and then collapsed to the ground.  He was diagnosed with an unstable fracture of T12.  This report contradicts other assertions from the Veteran that he could not remember what happened.  There is also no indication in this record that he was pushed from the window ledge by another soldier.  

A January 1984 DA Form 3647 (Inpatient Treatment Record Cover Sheet) notes that on December 23, 1983, after drinking and having an altercation with his roommate, the Veteran attempted to leave the barracks out the third story window.  The report states that he "fell" from the window.  There is no allegation or indication in this record that he was pushed from the window ledge by another soldier.  

Medical Evaluation Board (MEB) Proceedings dated in February 1984 state that, on the evening of December 23, 1983, the Veteran returned to his room after having several drinks.  His roommate locked him inside his room.  At that time, the Veteran reported becoming claustrophobic and feeling that he could not breathe.  He attempted to leave the room by window, but fell and landed on his feet.  He stated that he had no weakness or changes in sensation before someone called an ambulance.  Subsequently, he was hospitalized and diagnosed with a thoracic vertebra fracture.  This report contradicts other assertions from the Veteran that he could not remember what happened.  There is also no indication in this record that he was pushed from the window ledge by another soldier or that he made such an allegation.  After a medical evaluation, it was recommend by the MEB that the Veteran was unfit for retention on active duty.  

A February 1984 DA Form 2173 (Statement of Medical Examination and Duty Status) documented that, after an argument with his roommates, the Veteran left the room through his window and fell from the roof.  There is once again no indication in this record that he was pushed.  

A February 1984 DD Form 261 (Report of Investigation, Line of Duty and Misconduct Status) specifically found that the Veteran's injuries were not in the line of duty, but rather due to his own misconduct.  Prior to falling out of a window, the Veteran was noted to be intoxicated, loud, and argumentative.  The report indicated that he woke up his roommates and screamed racial slurs and threats.  His friends and roommates tried to prevent him from leaving his room due to his inebriated condition; however, the Veteran threatened to leave out the window if he could not leave from the door.  The Veteran indicated that he wanted to get to a hotel room so he could rest.  The Veteran then fell from the third-story ledge.  There is no indication in this record that he was pushed.  Moreover, it was noted that his BAC was 1.7 grams of alcohol per 100ml of blood, which shows that he was legally intoxicated.  

After an appeal from the Veteran, a June 1985 Line of Duty Investigation reaffirmed the earlier decision of the service department.  It was noted that that an injury from erratic or reckless conduct, without regard to personal safety, is not in the line of duty, but rather due to misconduct.  The report stated that climbing out of a window onto a third-story ledge while under the influence of alcohol is considered reckless conduct without regard for personal safety.  

A December 23, 1983, report (Daily Staff Journal) also reflects that the Veteran was noted to be drunk and disorderly that evening.  He was instructed to go to bed and was sent to his room.  However, he jumped from his third floor window a few minutes later.  An ambulance was called, and he was brought to the emergency room.  There is no indication in this record that he stated or claimed that he was pushed from the window ledge by another soldier.  

A July 1984 DA Form 199 (Physical Evaluation Board (PEB) Proceedings) found that the Veteran's injuries were due to intentional misconduct and not in the line of duty.  It concluded that he was physically unfit and recommended that he be separated from service without entitlement to disability benefits from the incident.  

In a July 1985 letter, the Veteran's grandmother opined that the Veteran did not jump out of the window.  She also stated that Veteran did not have a drinking problem.  However, there is no indication that she witnessed the events that took place on December 23, 1983.  Nor is there any indication that the Veteran her that he was pushed.  Instead, he told her that that he did not know what had happened to him.  Thus, the Board finds that this letter is entitled to little probative weight.

An in-service statement of the Veteran does stated "how do we know that I was not pushed off."  However, in the same letter, the Veteran suggested that he did not actually remember what happened.  This in-service statement fails to mention any altercation occurring, and it provides few of the details mentioned later at the hearing.  The Veteran's May 2012 hearing testimony is just as equivocal.  He mentioned that "I couldn't tell you if uh, they pushed me or what, I don't really understand what happened after that."  See May 2012 hearing testimony at page 5.  Thus, the Veteran's theory about being pushed appears to be based on mere conjecture, and is not probative, persuasive, or credible.  

Significantly, numerous sworn statements from other service members (W.H., B.V., K.C., A.W., J.A., M.R., and I.T.) (initials used to protect privacy), who either witnessed the incident itself or the aftermath, are especially pertinent in finding that the Veteran engaged in willful misconduct the night of December 23, 1983.  There is no reason to doubt their credibility.  In fact, W.H., in particular, stated that he was "very good friends" with the Veteran.  He credibly stated that he tried to stop the Veteran from going out the window, but indicated that the Veteran threw him to the bed, went out the window, and fell.   Several other statements reflect that the Veteran intentionally jumped.  As such, these statements reflect that the Veteran fell, as opposed to being pushed by somebody else.  Moreover, the statements outweigh the Veteran's subsequent description of possibly being pushed out of the window, as they are consistent with the other evidence and are based on a first-hand account rather than speculation or hearsay.  

The Board finds that the Veteran's assertions regarding being attacked and pushed out of the window are not credible, as they are consistent with the contemporaneous evidence and appear to be based on the conjecture. Moreover, the Veteran himself has stated on several occasions that he cannot recall what actually happened on December 23, 1983.  See e.g., May 2012 hearing testimony at pages 3, 5, 9-10; October 2010 VA Form 9; August 2009 Application for Correction of Military Record (DD Form 149).  

The most probative evidence of record establishes that it was the Veteran who was disruptive, intoxicated, and unreasonable during the incident.  The preponderance of the evidence shows that he due to his own reckless actions without being pushed. 
	
There is also no allegation or probative evidence of an insanity defense.  See 38 C.F.R. § 3.354(a) (2012).  In fact, a February 1984 DA Form 2173 and a February 1984 DD Form 261 both found that the Veteran was mentally sound at the time of the incident.  There is no contrary evidence of record.  

In summary, the injuries sustained on the night of December 23, 1983, resulted from the Veteran's own willful misconduct and alcohol abuse.  Therefore, these injuries could not have occurred in the line of duty.  An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the Veteran's own willful misconduct or alcohol abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(d).  The incident in question involved willful misconduct and alcohol abuse because the Veteran deliberately drank excessive amounts of alcohol and became highly intoxicated (his BAC was 1.7), and he acted recklessly in climbing out his window onto a third-story ledge in such an intoxicated state.  38 C.F.R. §§ 3.1(n), 3.301(c)(2), (d).  The Board emphasizes that willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication, such as the Veteran's situation.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Blocks a and b.  Additionally, the service department's findings that the Veteran's fall and resulting injuries were not in line of duty and were due to his own misconduct are consistent with VA laws.  See 38 C.F.R. § 3.1(m), (n).  Moreover, the Veteran's lay assertions that he was possibly pushed off the ledge, although competent, are not credible.  

The preponderance of the evidence demonstrates that the Veteran's fall and resulting injuries on December 23, 1983, were due to his own willful misconduct and were not in line of duty, such that the underlying service connection claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

As new and material evidence has been received, the issue of whether residuals of a broken back with secondary cellulitis sustained in-service on December 23, 1983, were incurred in the line of duty and not due to willful misconduct, is reopened.  

Residuals of a broken back with secondary cellulitis sustained in-service on December 23, 1983, were not incurred in the line of duty, but rather were due to willful misconduct, such that the service connection claim is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


